


Exhibit 10.8

 

SECOND AMENDMENT TO

LOAN AGREEMENT

 

This Second Amendment to Loan Agreement (as amended, restated, supplemented or
otherwise modified, this “Agreement”) is entered into as of February 26, 2013
(the “Effective Date”) by and among Maui Land & Pineapple Company, Inc., a
Hawaii corporation (“Borrower”), Kapalua Land Company, Ltd., a Hawaii
corporation and Maui Pineapple Company, Ltd., a Hawaii corporation (referred to
herein collectively as “Guarantor” and, together with Borrower, the “Credit
Parties”), and American AgCredit, FLCA (“Lender”).

 

RECITALS

 

A.                                    Borrower and Lender are party to that
certain Loan Agreement dated as of December 22, 2010, as amended by a First
Amendment to Loan Agreement dated as of May 10, 2011 (as it may be further
amended, restated, supplemented or otherwise modified, the “Loan Agreement”),
pursuant to which Lender has agreed to provide loans and other financial
accommodations to Borrower upon the terms and conditions set forth in the Loan
Agreement.  Capitalized terms used in this Agreement but not defined in this
Agreement shall have the meanings given to them in the Loan Agreement.

 

B.                                    The Credit Parties have requested that
Lender agree to amend the terms of the Loan Agreement.

 

C.                                    Lender is willing to do so on the terms
and conditions set forth in this Agreement.

 

In consideration of the foregoing, the parties agree as follows:

 

ARTICLE I
ACKNOWLEDGMENTS AND CONSENTS

 

Section 1.1                                    Affirmation of Recitals.  Each
Credit Party acknowledges and confirms that each of the recitals set forth above
is true and correct.

 

Section 1.2                                    Outstanding Indebtedness.  Each
Credit Party acknowledges and confirms (a) that Exhibit A hereto sets forth, as
of the date specified in Exhibit A, the aggregate principal amount of the Loan,
and (b) that such amount is not subject to any defense, counterclaim, recoupment
or offset of any kind.

 

Section 1.3                                    Consent to Amendment of Wells
Fargo Loan Documents.  Lender consents to Borrower entering into an amendment
(the “Wells Fargo Amendment”) to the Wells Fargo Loan Documents, to be effective
concurrently with this Agreement, providing for an extension of the maturity
date to May 1, 2014 with a revolving loan commitment not less than $32,000,000,
and containing no other substantive changes.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II
AMENDMENTS TO LOAN AGREEMENT

 

Section 2.1                                    Amendment to Section 1(a).  The
following definition in Section 1(a) of the Loan Agreement is hereby amended and
restated to read as follows:

 

“Maturity Date” shall mean May 1, 2014.

 

Section 2.2                                    Amendment to Section 4(b). 
Section 4(b) of the Loan Agreement is hereby amended and restated to read as
follows:

 

(b)                                 Principal Payments; Maturity Date.  Except
as provided in Section 6(a) Section 6(b), or Section 6(c), the principal balance
of the Loan shall be due and payable in full on the Maturity Date; provided,
that (i) if the principal balance of the Loan exceeds Twenty Million Dollars
($20,000,000) on December 31, 2013, Borrower shall make a principal payment to
Lender on December 31, 2013 in such amount as will reduce the principal balance
of the Loan to Twenty Million Dollars ($20,000,000), and (ii) if the Obligations
shall become due and payable in accordance with Section 14 or any other
provision of this Agreement prior to the scheduled Maturity Date, then the
Maturity Date shall be the date on which the Obligations become due and payable.

 

Section 2.3                                    Amendment Fee.  In consideration
of Lender’s entering into this Agreement, on the Effective Date, Borrower shall
pay to Lender a fee (the “Amendment Fee”) in the amount of $60,170.   The
Amendment Fee shall be fully earned and non-refundable upon the Effective Date.

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

Section 3.1                                    Conditions Precedent.  This
Agreement shall become effective as of the Effective Date upon the satisfaction
of each of the following conditions:

 

(a)                                 receipt by Lender of duly executed
counterparts of this Agreement from Borrower and each Guarantor;

 

(b)                                 receipt by Lender of the Amendment Fee;

 

(c)                                  Borrower shall have entered into the Wells
Fargo Amendment and delivered a copy thereof to Lender; and

 

(d)                                 if required by Lender, Borrower shall have
paid all costs and expenses of Lender in connection with this Agreement, the
Loan Documents and the transactions contemplated hereby including an estimate of
anticipated closing costs (it being understood that if Lender elects not to
require payment prior to closing, Borrower shall pay such amounts upon being
billed therefor by Lender).

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1                                    Representations and Warranties. 
Each Credit Party hereby represents and warrants to Lender that (a) each Credit
Party has the legal power and authority to execute and deliver this Agreement;
(b) the officers of each Credit Party executing this Agreement have been duly
authorized to execute and deliver the same and bind each Credit Party with
respect to the provisions hereof; (c) the execution and delivery hereof by each
Credit Party and the performance and observance by each Credit Party of the
provisions hereof do not violate or conflict with any organizational document of
any Person party hereto or any law applicable to any Credit Party or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against any Credit Party;
(d)  no Default or Event of Default exists under the Loan Agreement, nor will
any occur immediately after the execution and delivery of this Agreement or by
the performance or observance of any provision hereof; (e) no Credit Party is
aware of any claim or offset against, or defense or counterclaim to, any of
their obligations or liabilities under the Loan Agreement or any other Loan
Document; and (f) this Agreement and each document executed by any Credit Party
in connection herewith constitute valid and binding obligations of the
applicable Person in every respect, enforceable in accordance with their terms.

 

Section 4.2                                    Release.  Each Credit Party
hereby releases, remises, acquits and forever discharges Lender and its
employees, agents, representatives, consultants, attorneys, fiduciaries,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions
(collectively, the “Released Parties”), from any and all actions and causes of
action, judgments, executions, suits, debts, claims, demands, liabilities,
obligations, damages and expenses of any and every character, known or unknown,
direct and/or indirect, at law or in equity, of whatsoever kind or nature, for
or because of any matter or things done, omitted or suffered to be done by any
of the Released Parties prior to and including the effectiveness of this
Agreement, and in any way directly or indirectly arising out of or in any way
connected to the Loan Agreement or the Loan Documents (collectively, the
“Released Matters”).  Each Credit Party acknowledges that the agreements in this
paragraph are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Released Matters.

 

Each Credit Party hereby waives the provisions of any statute or doctrine to the
effect that a general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.   Without limiting the generality of the foregoing, each Credit Party
hereby waives the provisions of any statute that prevents a general release from
extending to claims unknown by the releasing party, including Section 1542 of
the California Civil Code which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

3

--------------------------------------------------------------------------------


 

Each Credit Party acknowledges and understands the rights and benefits conferred
by such a statute or doctrine and the risks associated with waiver thereof, and
after receiving advice of counsel, hereby consciously and voluntarily waives,
relinquishes and releases any and all rights and benefits available thereunder,
insofar as they apply, or may be construed to apply, to each release set forth
herein or contemplated hereby.  In so doing, each Credit Party expressly
acknowledges and understands that it may hereafter discover facts in addition to
or different from those that it now believes to be true with respect to the
subject matter of the disputes, claims and other matters released herein, but
expressly agrees that it has taken these facts and possibilities into account in
electing to make and to enter into this release, and that the releases given
herein shall be and remain in effect as full and complete releases
notwithstanding the discovery or existence of any such additional or different
facts or possibilities.

 

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.  Each
Credit Party acknowledges that the release contained herein constitutes a
material inducement to Lender to enter into this Agreement and that Lender would
not have done so but for Lender’s expectation that such release is valid and
enforceable in all events.

 

Section 4.3                                    Covenant Not to Sue.  Each Credit
Party, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Released Party that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Released Party on
the basis of any claim released, remised and discharged by such Credit Party
pursuant to Section 4.2 above.  If any Credit Party or any of its successors,
assigns or other legal representatives violates the foregoing covenant, such
Credit Party, for itself and its successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Released Party may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Released Party as a result of such violation.

 

Section 4.4                                    Loan Documents Unaffected. 
Except as otherwise specifically provided herein, all provisions of the Loan
Agreement and the other Loan Documents shall remain in full force and effect and
be unaffected hereby.  The parties hereto acknowledge and agree that this
Agreement constitutes a “Loan Document” under the terms of the Loan Agreement.

 

Section 4.5                                    Guarantor Acknowledgement.  Each
Guarantor, by signing this Agreement:

 

(a)                                 consents and agrees to and acknowledges the
terms of this Agreement;

 

(b)                                 acknowledges and agrees that all of the Loan
Documents to which such Guarantor is a party or otherwise bound shall continue
in full force and effect and that all of such Guarantor’s obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Agreement;

 

(c)                                  represents and warrants to Lender that all
representations and warranties made by such Guarantor and contained in this
Agreement or any other Loan Document to which it is a party are true and correct
in all material respects on and as of the date of this Agreement to the same
extent as though made on and as of such date, except to the extent that any
thereof expressly relate to an earlier date; and

 

4

--------------------------------------------------------------------------------


 

(d)                                 acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Agreement,
such Guarantor consent to this Agreement is not required under the terms of the
Loan Agreement or any other Loan Document or as a matter of law, and
(ii) nothing in the Loan Agreement, this Agreement or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to, modifications of, consents under, or forbearances or waivers with
regard to, the Loan Agreement.

 

Section 4.6                                    Costs, Expenses and
Taxes.                                          Borrower agrees to pay on demand
all costs and expenses of Lender in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement and the
other instruments and documents to be delivered hereunder, including the
reasonable fees and out-of-pocket expenses of counsel for Lender with respect
thereto and with respect to advising Lender as to its rights and
responsibilities hereunder and thereunder.  Borrower further agrees to pay on
demand all costs and expenses, if any (including  reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement and any other instruments and
documents to be delivered hereunder, including  reasonable counsel fees and
expenses in connection with the enforcement of rights under this section.  In
addition, Borrower shall pay any and all stamp and other taxes payable or
determined to be payable in connection with the execution and delivery of this
Agreement and any other instruments and documents to be delivered hereunder, and
agrees to save Lender harmless from and against any and all liabilities with
respect to or resulting from any delay or omission to pay such taxes.  The
foregoing agreements shall be in addition to and not in lieu of any similar
obligations under the Loan Documents.

 

Section 4.7                                    No Other Promises or
Inducements.  There are no promises or inducements that have been made to any
party hereto to cause such party to enter into this Agreement other than those
that are set forth in this Agreement.  This Agreement has been entered into by
each Credit Party freely, voluntarily, with full knowledge, and without duress,
and, in executing this Agreement, no Credit Party is relying on any other
representations, either written or oral, express or implied, made to any Credit
Party by Lender.  Each Credit Party agrees that the consideration received by
each Credit Party under this Agreement has been actual and adequate.

 

Section 4.8                                    No Course of Dealing.  Each
Credit Party acknowledges and agrees that, (a) this Agreement is not intended
to, nor shall it, establish any course of dealing between the Credit Parties and
Lender that is inconsistent with the express terms of the Loan Agreement or any
other Loan Document, (b) notwithstanding any course of dealing between the
Credit Parties and Lender prior to the date hereof, except as set forth herein,
Lender shall not be obligated to make any Loan, except in accordance with the
terms and conditions of this Agreement and the Loan Agreement, and (c) Lender
shall be under any obligation to forbear from exercising any of its rights or
remedies upon the occurrence of any Default or Event of Default.

 

5

--------------------------------------------------------------------------------


 

Section 4.9                                    No Waiver.  Each Credit Party
acknowledges and agrees that (a) except as expressly provided herein, this
Agreement shall not operate as a waiver of any right, power or remedy of Lender
under the Loan Agreement or any other Loan Document, nor shall it constitute a
continuing waiver at any time, and (b) nothing herein shall in any way prejudice
the rights and remedies of Lender under the Loan Agreement, any Loan Document or
applicable law.  In addition, Lender shall have the right to waive any condition
or conditions set forth in this Agreement, the Loan Agreement or any other Loan
Document, in its sole discretion, and any such waiver shall not prejudice, waive
or reduce any other right or remedy that Lender may have against any Credit
Party.

 

Section 4.10                             Reaffirmation.  Each Credit Party, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party (after giving effect hereto) and (ii) to the extent such Person
granted liens on or security interests in any of its property pursuant to any
such Loan Document as security for the Obligations under or with respect to the
Loan Documents, ratifies and reaffirms such grant of security interests and
liens and confirms and agrees that such security interests and liens hereafter
secure all of the Obligations as amended hereby.  Each Credit Party hereby
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed.  The execution of this Amendment shall
not operate as a waiver of any right, power or remedy of Lender, constitute a
waiver of any provision of any of the Loan Documents or serve to effect a
novation of the Obligations.  Each Credit Party acknowledges that all references
in the Loan Agreement to the “Agreement” or the “Loan Agreement” shall mean the
Loan Agreement, as amended hereby, and all references in the Loan Documents to
the “Loan Agreement” shall mean the Loan Agreement, as amended hereby.

 

Section 4.11                             Survival.  All representations,
warranties, covenants, agreements, releases and waivers made by or on behalf of
any Credit Party under this Agreement shall survive and continue.

 

Section 4.12                             Modification; Waiver. This Agreement
may not be modified orally, but only by an agreement in writing signed by the
parties hereto.  Any provision of this Agreement can be waived, amended,
supplemented or modified by written agreement of the parties hereto.

 

Section 4.13                             Governing Law.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE
TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

 

Section 4.14                             Entire Agreement.  This Agreement sets
forth the entire agreement and understanding among the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements, and
undertakings of every kind and nature among them with respect to the subject
matter hereof.

 

6

--------------------------------------------------------------------------------


 

Section 4.15                             Counterparts; Facsimile or Electronic
Transmission of Signature.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  The manual signature of any party hereto that is transmitted to any
other party or its counsel by facsimile or electronic transmission shall be
deemed for all purposes to be an original signature.

 

Section 4.16                             Severability Of Provisions; Captions;
Attachments; Interpretation.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The captions to Sections
and subsections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement.  Each schedule or exhibit
attached to this Agreement shall be incorporated herein and shall be deemed to
be a part hereof.  Words in the singular include the plural and words in the
plural include the singular.  Use of the term “includes” or “including,” shall
mean “including, but not limited to.”

 

Section 4.17                             JURY TRIAL WAIVER.  EACH OF THE
UNDERSIGNED, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM HEREIN

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

BORROWER:

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

 

 

By:

/s/ TIM T ESAKI

 

Name:

Tim T Esaki

 

Title:

Chief Financial Officer

 

 

 

 

By:

/s/ RYAN C CHURCHILL

 

Name:

Ryan C Churchill

 

Title:

President & Chief Operating Officer

 

 

 

 

 

GUARANTORS:

 

 

 

KAPALUA LAND COMPANY, LTD.

 

 

 

 

By:

/s/ TIM T ESAKI

 

Name:

Tim T Esaki

 

Title:

Chief Financial Officer

 

 

 

 

By:

/s/ RYAN C CHURCHILL

 

Name:

Ryan C Churchill

 

Title:

President & Chief Operating Officer

 

 

 

 

 

MAUI PINEAPPLE COMPANY, LTD.

 

 

 

 

By:

/s/ TIM T ESAKI

 

Name:

Tim T Esaki

 

Title:

Chief Financial Officer

 

 

 

 

By:

/s/ RYAN C CHURCHILL

 

Name:

Ryan C Churchill

 

Title:

President & Chief Operating Officer

 

 

[Signature Pages Continue]

 

Signature Page 1

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

AMERICAN AGCREDIT, FLCA

 

 

 

By:

/s/ GARY VAN SCHUYVER

 

Name:

Gary Van Schuyver

 

Title:

Vice President

 

[Signature Pages Continue]

 

Signature Page 2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTSTANDING PRINCIPAL AMOUNT OF LOAN

 

As of February 14, 2013:  $24,068,000

 

1

--------------------------------------------------------------------------------
